—Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order of fact-finding and disposition of Family Court determining, following a hearing, that respondent had sexually abused his girlfriend’s two children. Upon our review of the record, we conclude that the findings of abuse are supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b] [i]; Matter of Philip M., 82 NY2d 238, 243-244; Matter of Nicole V., 71 NY2d 112, 117). The children’s out-of-court statements were sufficiently corroborated by the validation testimony of petitioner’s expert witness (see, Family Ct Act § 1046 [a] [vi]; Matter of Jaclyn P., 86 NY2d 875, 877-878, cert denied sub nom. Papa v Nassau County Dept. of Social Servs., 516 US 1093; Matter of Nicole V., supra, at 121; Matter of Camron R. [appeal No. 1], 251 AD2d 1073; Matter of Jennifer M., 229 AD2d 940). The expert testified that the children became anxious, fearful and angry when giving details of the sexual abuse and displayed behavior consistent with children who had been sexually abused. In addition, there was nonhearsay testimony that the children engaged in inappropriate sexual behavior. The fact that the children at times recanted the allegations of abuse does not render their initial statements incredible as a matter of law (see, Matter of Lakeesha R., 229 AD2d 965), particularly in view of the evidence that the children recanted based upon the advice of their mother and their fear of respondent.
The court properly admitted in evidence a Statewide Central Register of Child Abuse and Maltreatment report of child abuse and maltreatment concerning respondent (see, Family Ct Act § 1046 [a] [v]). Contrary to respondent’s contention, the court did not rely on that report in finding that the children were abused.
Finally, the court did not abuse its discretion in allowing the attorney for the children’s grandmother to attend the hearing (see generally, Family Ct Act § 1043; 22 NYCRR 205.4; Matter of Katherine B., 189 AD2d 443, 450). (Appeal from Order of Wayne County Family Court, Parenti, J. — Abuse.) Present— Pine, J. P., Hayes, Pigott, Jr., Scudder and Callahan, JJ.